921 So. 2d 757 (2006)
G. PIERCE WOOD MEMORIAL HOSPITAL and State of Florida, Division of Risk Management, Appellants/Cross-Appellees,
v.
Rebecca A. GRIFFIS, Appellee/Cross-Appellant.
Nos. 1D04-2551, 1D04-2552.
District Court of Appeal of Florida, First District.
February 22, 2006.
Mary L. Wakeman, of McConnaughhay, Duffy, Coonrod, Pope & Weaver, P.A., Tallahassee, for appellants/cross-appellees.
William J. Cook and Ryan Christopher Rodems, of Barker, Rodems & Cook, P.A., Tampa, for appellee/cross-appellant.

ON MOTION FOR REHEARING
WOLF, J.
Appellants' motion for rehearing and rehearing en banc filed January 13, 2006, is denied. The court's opinion filed December 29, 2005, is withdrawn, and the following opinion is substituted for clarification.
The employer/carrier (E/C) appeal from a final workers' compensation order. Finding no merit to any of the E/C's arguments, we affirm. Claimant raises two issues on cross-appeal: whether the Judge of Compensation Claims (JCC) erred in denying the claim for permanent total disability (PTD) benefits, and whether the JCC erred in denying the claim for attorney's fees and costs.
We agree with the claimant that the JCC erred in denying the claim for PTD benefits. See Home Depot v. Turner, 820 So. 2d 1075 (Fla. 1st DCA 2002). We, therefore, reverse and remand with directions that the claimant be awarded PTD benefits and that the JCC revisit the award of any other benefits in light of the award of PTD benefits to the claimant. We also instruct the JCC to revisit the issue of attorney's fees in light of our holding.
KAHN, C.J., and PADOVANO, J., Concur.